 



EXHIBIT 10.1
ARKANSAS BEST CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Directors — with deferral feature)
     This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as
of this ___ day of                     , 20 ___ (the “Grant Date”), and is
between Arkansas Best Corporation (the “Company”) and ___ (“Participant”).
     WHEREAS, the Company, by action of the Board and approval of its
shareholders established the Arkansas Best Corporation 2005 Ownership Incentive
Plan (the “Plan”);
     WHEREAS, Participant is a member of the Board and is not employed by the
Company or a Subsidiary;
     WHEREAS, the Company desires to encourage Participant to own Common Stock
for the purposes stated in Section 1 of the Plan; and
     WHEREAS, Participant and the Company have entered into this Agreement to
govern the terms of the Restricted Stock Unit Award (as defined below) granted
to Participant by the Company.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
1. Definitions
     Defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires.
2. Grant of Restricted Stock Units
     On the Grant Date, the Company hereby grants to Participant an Award of ___
Restricted Stock Units (the “Award”) in accordance with Section 9 of the Plan
and subject to the conditions set forth in this Agreement and the Plan (as
amended from time to time). Each Restricted Stock Unit subject to the Award
represents the right to receive one Share (as adjusted from time to time
pursuant to Paragraph 14 hereof and/or Section 13 of the Plan) upon the terms
and subject to the conditions (including the vesting conditions) set forth in
this Agreement and the Plan. By accepting the Award, Participant irrevocably
agrees on behalf of Participant and Participant’s successors and permitted
assigns to all of the terms and conditions of the Award as set forth in or
pursuant to this Agreement and the Plan (as such Plan may be amended from time
to time).

 



--------------------------------------------------------------------------------



 



3. Vesting; Payment
     (a) The Award shall not be vested as of the Grant Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement. After the Grant Date, provided that Participant remains a member of
the Board continuously through the third anniversary of the Grant Date (the
“Normal Vesting Date”), the Award shall become vested with respect to 100% of
the Restricted Stock Units on such Normal Vesting Date. In addition, prior to
the Normal Vesting Date:
     (i) the Award shall become vested with respect to 100% of the Restricted
Stock Units on the first date on or after the Grant Date that the Participant
satisfies the requirements for Normal Retirement, as defined below, whether or
not actual retirement or separation from service has occurred on that date.
     (ii) on the first date on or after the Grant Date which Participant
satisfies the requirements for Early Retirement, as defined below, whether or
not actual retirement or separation from service has occurred on that date, the
Award shall become vested with respect to the number of the Restricted Stock
Units subject to the Award multiplied by a fraction, (A) the numerator of which
is equal to the number of full months between such date and the Grant Date, and
(B) the denominator of which is 36, and the Award shall continue to vest on the
fifteenth day of each subsequent month until the first day of the month in which
Normal Vesting Date occurs, with respect to an additional one-thirty sixth of
the number of Restricted Stock Units subject to the Award. In the month that the
Normal Vesting Date occurs, all Units not previously vested shall become vested
on the date of the month that corresponds to the Grant Date.
     For purposes of this Agreement, the term “Normal Retirement” shall mean
Participant’s retirement from service as a member of the Board on or after age
65 so long as Participant has, as of the date of such retirement, at least
5 years of service with the Company.
     For purposes of this Agreement, the term “Early Retirement” shall mean
Participant’s retirement from service as a member of the Board with at least
3 years of Board member service with the Company.
     Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as “Vested Units.”
Restricted Stock Units that are not vested and generally remain subject to
forfeiture are referred to herein as “Unvested Units.”
     (b) Notwithstanding anything to the contrary in this Paragraph 3, the Award
shall be subject to earlier acceleration of vesting and/or forfeiture and
transfer as provided in this Agreement and the Plan.
     (c) Subject to Paragraph 3(d) below, on the Normal Vesting Date, or, if
earlier, the date Participant’s service as a member of the Board terminates on
or after he satisfied the requirements for accelerated vesting by virtue of
qualifying for Normal Retirement or Early Retirement, Participant shall be
entitled to receive one Share (subject to adjustment under Section 13 of the
Plan) for each Vested Unit in accordance with the terms and provisions of this
Agreement and the Plan. The Company will transfer such Shares to Participant or
Participant’s

2



--------------------------------------------------------------------------------



 



designee subject to (i) Participant’s satisfaction of any required tax
withholding obligations as set forth in Paragraph 7 and (ii) the restrictions,
if any, imposed by the Company under Paragraph 15(f) or otherwise pursuant to
the terms and conditions of the Plan and this Agreement.
     (d) Subject to the satisfaction of all of the tax withholding obligations
described in Section 7 below, Participant may irrevocably elect to defer the
receipt of any Shares issuable pursuant to Vested Units, other than Units
distributable by reason of Sections 6(b) or (c), by submitting to the Company an
election to defer receipt in the form attached hereto as Exhibit A (the
“Deferral Election Form”). In the event Participant intends to defer the receipt
of any Shares, Participant must submit a proposed Deferral Election Form to the
Company by December 31 of the year preceding the year of the Grant Date of the
Award. Notwithstanding anything herein to the contrary, any Shares subject to
Vested Units with respect to which a deferred payment date has been elected
shall be immediately distributed to Participant or Participant’s estate, as
applicable, upon Participant’s death or Disability (as defined below) or upon a
“change in the ownership or effective control” of the Company or in the
“ownership of a substantial portion of the assets” of the Company within the
meanings ascribed to such terms in Treasury Department regulations or other
guidance issued under Section 409A of the Code. Participant hereby represents
that he or she understands the effect of any such deferral of the receipt of
shares under relevant federal, state and local tax laws.
     (e) The date upon which Shares are to be issued under either Paragraph 3(c)
or 3(d) is referred to as the “Settlement Date.” The issuance of the Shares
hereunder may be effected by the issuance of a stock certificate, recording
shares on the stock records of the Company or by crediting shares in an account
established on the Participant’s behalf with a brokerage firm or other
custodian, in each case as determined by the Company. Fractional shares will not
be issued pursuant to the Award.
Notwithstanding the above, prior to a Change in Control, (i) for administrative
or other reasons, the Company may from time to time temporarily suspend the
issuance of Shares in respect of earned Vested Units (whether or not deferred),
(ii) the Company shall not be obligated to deliver any Shares during any period
when the Company determines that the delivery of Shares hereunder would violate
any federal, state or other applicable laws, and (iii) the date on which shares
are issued hereunder may include a delay in order to provide the Company such
time as it determines appropriate to address tax withholding and other
administrative matters. Any delay pursuant to 3(e)(ii) shall only be until such
time that the Company determines that the delivery of shares would no longer
violate any Federal, state or other applicable law. Notwithstanding the delay
for administrative or other reasons provided for in clauses (i) and (iii) above,
in no event will such issuance of shares be delayed beyond the later of the end
of the calendar year in which the Settlement Date occurs, or the 15th day of the
third month after the end of such year, or such other time as permitted under
Section 409A of the Code and the regulations thereunder without the imposition
of any additional taxes under Section 409A of the Code.
     Notwithstanding any other provision of the Plan, this Agreement or the
Deferral Election Form to the contrary, the Plan, this Agreement and the
Deferral Election Form shall be construed or deemed to be amended as necessary
to comply with the requirements of Section 409A of the Code to avoid the
imposition of any additional or accelerated taxes or other penalties under
Section 409A of the Code. The Committee, in its sole discretion, shall determine
the

3



--------------------------------------------------------------------------------



 



requirements of Section 409A of the Code applicable to the Plan, this Agreement
and the Deferral Election Form and shall interpret the terms of the Plan, this
Agreement and the Deferral Election Form consistently therewith. Under no
circumstances, however, shall the Company have any liability under the Plan,
this Agreement or the Deferral Election Form for any taxes, penalties or
interest due on amounts paid or payable pursuant to the Plan, this Agreement or
the Deferral Election Form, including any taxes, penalties or interest imposed
under Section 409A of the Code.
4. Status of Participant
     Except as set forth in Paragraph 5, Participant shall have no rights as a
stockholder (including, without limitation, any voting rights with respect to
the Shares subject to the Award) with respect to either the Restricted Stock
Units granted hereunder or the Shares underlying the Restricted Stock Units,
unless and until such Shares are issued in respect of Vested Units, and then
only to the extent of such issued Shares.
5. Dividend Equivalents
     From and after the Grant Date and unless and until the Restricted Stock
Units are forfeited or otherwise transferred back to the Company, Participant
will be entitled to receive cash payments (subject to applicable withholding
taxes) equal to all dividends and other distributions paid with respect to the
Shares subject to this Award, which dividend equivalent payments shall be paid
on or about the date such dividends or other distributions are payable to public
stockholders, subject to any applicable tax withholding requirements.
Notwithstanding the foregoing, no such dividend equivalents will be paid with
respect to any dividend or other distribution declared by the Company in
connection with which the Award is adjusted pursuant to Paragraph 14 hereof
and/or Section 13 of the Plan. For avoidance of doubt, this ineligibility for a
dividend equivalent will apply only to the actual stock distribution in question
(in the year of such distribution), and shall not adversely affect the ability
to receive subsequent regular cash dividends on the Award as so adjusted.
6. Effect of Termination of Board Service; Change in Control
     (a) General. Except as provided in Paragraphs 6(b) or (c), upon a
termination of Participant’s service as a member of the Board for any reason,
the Unvested Units shall be forfeited by Participant and cancelled and
surrendered to the Company without payment of any consideration to Participant.
     (b) Death; Disability. Upon a termination of Participant’s service as a
member of the Board by reason of Participant’s death or Disability, all Unvested
Units shall vest as of the date of such termination of service and be issued as
soon as administratively possible. For the purposes of this Agreement, the term
“Disability” shall mean a condition under which Participant either (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving

4



--------------------------------------------------------------------------------



 



income replacement benefits for a period of not less than three months under an
accident and health plan.
     (c) Change in Control. All Unvested Units shall vest as of the date a
Change in Control occurs and be issued as soon as administratively possible so
long as with respect to any amounts that the Company determines to be deferred
compensation within the meaning of Section 409A of the Code, such Change in
Control qualifies as a “change in the ownership or effective control” of the
Company or in the “ownership of a substantial portion of the assets” of the
Company within the meanings ascribed to such terms in Treasury Department
regulations or other guidance issued under Section 409A of the Code.
7. Withholding and Disposition of Shares
     Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
reporting or withholding obligations that arise in connection with the Award.
The Company does not make any representation or undertaking regarding the tax
treatment of the grant or vesting of the Award or the subsequent sale of Shares
issuable pursuant to the Award. The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate Participant’s tax
liability.
8. Excess Parachute Payments
     Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G), the payments pursuant to the Award and/or such other
plans or agreements shall be reduced to the largest amount as will result in no
portion of such payments being subject to the excise tax imposed by Code
Section 4999.
9. Plan Controls
     The terms of this Agreement are governed by the terms of the Plan, as it
exists on the Grant Date and as the Plan is amended from time to time. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise in this Agreement. The term “Section” generally refers to
provisions within the Plan; provided, however, the term “Paragraph” shall refer
to a provision of this Agreement.
10. Limitation on Rights; No Right to Future Grants; Extraordinary Item
     By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary and
(b) the grant of the Award will not be interpreted to form an employment or
Board member relationship with the Company or any Subsidiary. The Company shall
be under no obligation whatsoever to advise Participant of the existence,
maturity or termination of any of Participant’s rights hereunder and Participant
shall be responsible for familiarizing himself or herself with all matters
contained herein and in the Plan which may affect any of Participant’s rights or
privileges hereunder.

5



--------------------------------------------------------------------------------



 



11. Committee Authority
     Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding.
12. Transfer Restrictions
     Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of (i) Unvested Units, (ii) Vested Units prior to the
Settlement Date, or (iii) Shares subject to such Unvested Units or Vested Units
shall be strictly prohibited and void; provided, however, Participant may assign
or transfer the Award to the extent permitted under the Plan, provided that the
Award shall be subject to all the terms and condition of the Plan, this
Agreement and any other terms required by the Committee as a condition to such
transfer.
13. Suspension or Termination of Award
     Pursuant to Section 16 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any Restricted Stock Units, and/or to receive
payment for or receive Shares in settlement of Vested Units pending a
determination of whether an Act of Misconduct has been committed. In addition,
pursuant to Section 16 of the Plan, if the Committee or an Authorized Officer
determines Participant has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Company or any Subsidiary, breach of
fiduciary duty, violation of Company ethics policy or code of conduct,
deliberate disregard of Company or Subsidiary rules, or if Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee, (i) neither
Participant nor Participant’s estate nor transferee will be entitled to vest in
or have the restrictions on Unvested Units lapse, or otherwise receive payment
or Shares in respect of Vested Units and (ii) Participant will forfeit all
undelivered (including deferred) Vested and Unvested Units. In making such
determination, the Committee or an Authorized Officer shall give Participant an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Committee or an opportunity to submit written comments, documents,
information and arguments to be considered by the Committee. Any dispute by
Participant or other person as to the determination of the Committee must be
resolved pursuant to Paragraph 15(j).

6



--------------------------------------------------------------------------------



 



14. Adjustment of and Changes in the Stock
     In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, the Committee shall equitably adjust the number of Shares subject
to this Award to reflect such increase or decrease.
15. General Provisions
     (a) Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Any notice given by the Company to
Participant directed to Participant at Participant’s address on file with the
Company shall be effective to bind Participant and any other person who shall
have acquired rights under this Agreement. The Company or Participant may
change, by written notice to the other, the address previously specified for
receiving notices. Notices delivered to the Company in person or by mail shall
be addressed as follows:

                     Company:          Arkansas Best Corporation
 
      Attn:     Executive Benefits
 
          P.O. Box 10048
 
          Fort Smith, AR 72917-0048
 
          Fax: (479) 494-6928

     (b) No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
     (c) Undertaking. Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.
     (d) Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.
     (e) Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

7



--------------------------------------------------------------------------------



 



     (f) Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares.
     (g) Information Confidential. As partial consideration for the granting of
the Award, Participant agrees that he or she will keep confidential all
information and knowledge that Participant has relating to the manner and amount
of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
     (h) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Participant’s term of service with the Company and
thereafter until withdrawn in writing by Participant.
     (i) Governing Law. Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
     (j) Arbitration of Disputes. Pursuant to Section 23 of the Plan,
Participant hereby agrees as follows:
          (i) If Participant or Participant’s transferee wishes to challenge any
action of the Committee or the Plan Administrator, the person may do so only by
submitting to binding arbitration with respect to such decision. The review by
the arbitrator will be limited to determining whether Participant or
Participant’s transferee has proven that the Committee’s decision was arbitrary
or capricious. This arbitration will be the sole and exclusive review permitted
of the Committee’s decision. Participant explicitly waives any right to judicial
review.
          (ii) Notice of demand for arbitration will be made in writing to the
Committee within thirty (30) days after written notice to Participant of the
applicable decision by the Committee. The arbitrator will be selected by mutual
agreement of the Committee and Participant. If the Committee and Participant are
unable to agree on an arbitrator, the arbitrator will be selected by the
American Arbitration Association. The arbitrator, no matter how selected, must
be neutral within the meaning of the Commercial Rules of Dispute Resolution of
the American Arbitration Association. The arbitrator will administer and conduct
the arbitration

8



--------------------------------------------------------------------------------



 



pursuant to the Commercial Rules of Dispute Resolution of the American
Arbitration Association. Each side will bear its own fees and expenses,
including its own attorney’s fees, and each side will bear one half of the
arbitrator’s fees and expenses; provided, however, that the arbitrator will have
the discretion to award the prevailing party its fees and expenses. The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extracontractual damages. The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.
     (k) Section 409A of the Code. This Award is intended to comply, to the
extent applicable, with the election, distribution and any other requirements of
Section 409A of the Code and, as such, shall be interpreted in a manner
consistent therewith. Notwithstanding anything herein or in the Plan to the
contrary, the Company may, in its sole discretion, amend this Award (which
amendment shall be effective upon its adoption or at such other time designated
by the Company) as may be necessary to avoid the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code or otherwise comply with
Section 409A and the regulations thereunder; provided, however, that any such
amendment shall be implemented in such a manner as to preserve, to the greatest
extent possible, the terms and conditions of this Award as in existence
immediately prior to any such amendment.
     (l) Board Policies and Guidelines. Participant acknowledges that this Award
is subject to certain policies and guidelines as may be from time to time
enacted by the Board of Directors of the Company including guidelines for the
Recoupment of Incentive Compensation adopted by the Board of Directors of the
Company effective October 18, 2007.
[signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            ARKANSAS BEST CORPORATION
      By:           Name:           Title:           PARTICIPANT
            [Participant]           

10



--------------------------------------------------------------------------------



 



         

Exhibit A
ARKANSAS BEST CORPORATION
RESTRICTED STOCK UNIT
INITIAL DEFERRAL ELECTION FORM FOR 20___ AWARDS
     Effective as of                     , the undersigned hereby irrevocably
elects (the “Election”) to defer receipt of certain shares of common stock (the
“Shares”) of Arkansas Best Corporation (the “Company”) related to the Restricted
Stock Units (the “Award”) awarded under and pursuant to any Restricted Stock
Unit Award Agreement dated between                      and                     
(the “Award Agreement”) and the Arkansas Best Corporation 2005 Ownership
Incentive Plan, as amended from time to time (the “Plan”). This deferral shall
be made in accordance with the terms and provisions outlined in this Election in
the manner and amount set forth below. In making this Election, you may elect to
defer the settlement of all or a portion of your Award. Your deferral must be
expressed as a percentage of the Restricted Stock Units subject to the Award. In
executing this Election form you acknowledge that, in order to be effective,
either (i) if on the Grant Date set forth in your Award Agreement or within
12 months following such Grant Date you become wholly or partially vested in
your Award by virtue of satisfying the requirements (as defined in the Award
Agreement) for either Normal Retirement or Early Retirement (other than actual
separation from service), the Election must be returned no later than
December 31 of the year preceding the year in which the Grant Date set forth in
your Award Agreement occurs, or (ii) if the preceding clause (i) does not apply
to you, (A) the Election must be returned no later than 30 days following the
Grant Date set forth in your Award Agreement, and (B) the portion of your Award
subject to this Election must not become vested until more than 12 months
following the date of this Election (or, if later, 12 months following the Grant
Date).
     In general, all deferrals pursuant to this election will be paid out in
Shares. Subject to the terms and conditions of the Award Agreement and the Plan,
all of the Shares you are entitled to receive on the Settlement Date specified
in this Election will be transferred to you on the applicable Settlement Date.
Amount of the Deferral

     
o
  I hereby irrevocably elect to defer settlement of ___% of the Shares subject
to the Award.

 



--------------------------------------------------------------------------------



 



Duration of the Deferral
Settlement of that portion of the Award specified above shall be deferred until
[complete by checking the appropriate box below and, if applicable, filling in
the distribution date. CHECK ONLY ONE BOX]:

     
o
                      , 20___ [Note: this date must be after the third
anniversary of the ___ Grant Date]; or  
o
  the termination of my service as a member of the Board; or  
o
  the earlier of                     , 20___ [Note: this date must be after the
third anniversary of the ___ Grant Date] or the termination of my service as a
member of the Board; or  
o
  the later of                     , 20___ [Note: this date must be after the
third anniversary of the ___ Grant Date]or the termination of my service as a
member of the Board.

Terms and Conditions
By signing this form, you acknowledge your understanding and acceptance of the
following:
     1. Submission of Election to the Company. You understand that (i) if on the
Grant Date set forth in your Award Agreement or within 12 months following such
Grant Date you satisfy or will satisfy the vesting requirements for either
Normal Retirement or Early Retirement (each as defined in the Award Agreement),
the Election must be submitted to the Company no later than December 31 of the
year preceding the year in which the Award was granted or (ii) if the preceding
clause (i) does not apply to you, the Election must be submitted to the Company
no later than 30 days following the date the Award was granted.
     2. Dividend Equivalents. You will be entitled to receive cash payments
(subject to applicable withholding taxes) equal to all dividends and other
distributions paid with respect to the Units subject to this Election. Dividends
payable by the Company to its public stockholders in cash shall be paid in cash
on or about the date such dividends are payable to public stockholders, subject
to any applicable tax withholding requirements. Notwithstanding the foregoing,
no such dividend equivalents will be paid with respect to any dividend or other
distribution declared by the Company in connection with which the Award is
adjusted pursuant to Paragraph 14 of the Award Agreement and/or Section 13 of
the Plan. For avoidance of doubt, this ineligibility for a dividend equivalent
will apply only to the actual stock distribution in question (in the year of
such distribution), and shall not adversely affect the ability to receive
subsequent regular cash dividends on the Award as so adjusted.
     3. Status of Participant. Except as set forth in Paragraph 3 above, you
will have no rights as a stockholder (including, without limitation, any voting
rights with respect to the Units subject to this Election) with respect to the
Units subject to this Election, unless and until Shares with respect to such
Units are issued to you hereunder.
     4. Payment Acceleration. Notwithstanding anything herein to the contrary,
any Shares subject to this Election shall be immediately distributed to you or
your estate, as

2



--------------------------------------------------------------------------------



 



applicable, upon your death or Disability (as defined in the Award Agreement) or
upon a “change in the ownership or effective control” of the Company or in the
“ownership of a substantial portion of the assets” of the Company within the
meanings ascribed to such terms in Treasury Department regulations or other
guidance issued under Section 409A of the Code.
     5. Administration. This Election is administered and interpreted by the
Committee (as such term is defined in the Plan). The Committee has full and
exclusive discretion to interpret and administer this Election. All actions,
interpretations and decisions of the Committee are conclusive and binding on all
persons, and will be given the maximum possible deference allowed by law.
     6. Arbitration of Disputes. All disputes under this Election form shall be
subject to arbitration pursuant to Paragraph 15(j) of the Award Agreement and
Section 23 of the Plan.

            Submitted by:     Accepted by:

ARKANSAS BEST CORPORATION
        By:       [Participant]       Name:             Title:        

3